Citation Nr: 1745308	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  15-24 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a higher (initial) compensable rating for service-connected residuals of right ilium fraction.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  That decision granted service connection for residuals of a right ilium fracture with an initial noncompensable rating, effective February 28, 2012.

In February 2015, the Board remanded this claim to the RO so that a Statement of Case (SOC) could be issued to the Veteran.  The RO issued a SOC in this case in June 2015; and the Veteran perfected this appeal.

In November 2015, the Veteran testified at a hearing before the undersigned.

The issues of entitlement to an initial rating in excess of 10 percent for right ilium fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran has had painful motion of the right thigh as a residual of the right ilium fracture since the effective date of service connection


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of the service connected right ilium fracture are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5252 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA policy is to recognize painful motion as warranting at least the minimum compensable rating for the joint involved.  38 C.F.R. § 4.59 (2016).

The Veteran's most recent VA examination was in February 2014.  The nurse practitioner who conducted the examination opined that the Veteran's current arthritis in the right hip was unrelated to the right ilium fracture; but the Veteran's disability is rated under the criteria for limitation of flexion of the thigh under 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2016).  This rating essentially recognized the limitation of motion as service connected.  See Baughman v. Derwinski, 1 Vet. App. 563 (1991) (holding that when a disability is listed on the code sheet of a rating decision as part of a service connected disability service connection is established and remains in effect unless severed).  

Additionally, the examiner did not provide an opinion as to what part of the disability was attributable to the service connected fracture and what portion was related to the non-service connected disability.  Under those circumstances all of the disability is attributed to the service connected condition.  Mittleider v. West, 11 Vet App 181 (1998).

Given the findings of painful motion, the Veteran is entitled to a 10 percent rating for limitation of flexion of the right thigh as provided in 38 C.F.R. § 4.59, effective from the date of service connection.  



ORDER

An initial rating of 10 percent for residuals of a right ilium fracture is granted effective February 28, 2012.


REMAND

The February 2014 VA examiner reported functional impairment due to weakened movement, excess fatigability, incoordination and pain; but did not opine as the degree of additional limitation of motion attributable to these factors.  The Court has interpreted the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016) as requiring such an opinion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner also noted that the Veteran reported flare-ups of the disability; but there is no indication that the Veteran was asked to report the level of limitation of motion during these episodes and there was no estimate of limitation of motion during flare-ups.  The Court has interpreted 38 C.F.R. §§ 4.40, 4.45 as requiring these findings.  Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017).

The Veteran also indicated that he had received VA treatment within the year prior to his November 2015 hearing.  It appears that VA treatment records have not been obtained for the period since April 2015.

Accordingly, the case is REMANDED for the following action:


1.  Associate with the Veteran's claims file all outstanding VA treatment records for the period from April 2015 to the present.

2.  After all available records have been associated with the claims file, the Veteran should be scheduled for a VA examination to evaluate the residuals of the right ilium fracture currently rated on the basis of limitation of thigh flexion.  The claims file and a copy of this remand must be reviewed by the examiner.  

The examiner must test the range of motion of the Veteran's pelvic griddle and both hips and thighs.  The examiner must test and record the range of motion for BOTH hips and thighs in active motion, passive motion, weight-bearing, and nonweight-bearing.

The examiner should determine whether the residuals of the right ilium fracture are manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.

The examiner should ask the Veteran to report the limitation of motion he experiences during flare-ups.  The examiner should then opine whether these reports are consistent with the disability found on examination.

If the examiner is unable to provide any opinion without resort to speculation; the examiner must state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided if it was obtained.

4.  If any benefit sought on appeal is denied, issue a supplemental statement of the case.  Then return the claims folder to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


